MEMORANDUM **
Antelmo Ramirez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision that, as a matter of discretion, Ramirez did not merit cancellation of removal under 8 U.S.C. 1229(b)(a). We dismiss the petition for review.
Contrary to Ramirez’s contention, the IJ’s finding regarding “continuous residence” did not factor into the IJ’s denial of Ramirez’s application for cancellation of removal as a matter of discretion. We therefore lack jurisdiction to review this discretionary determination. See Romero-Torres v. Ashcroft, 827 F.3d 887, 890 (9th Cir.2003) (“We [have] interpreted [8 U.S.C. § 1252(a)(2)(B)(i) ] to encompass all discretionary decisions involved in the cancellation of removal context, including the ultimate discretionary decision to deny relief.”); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). The REAL ID Act of 2005 did not alter our jurisdiction in this regard. See Martinez-Rosas, 424 F.3d at 929-30.
We do not reach petitioner’s contentions regarding his continuous residence as the discretionary denial is determinative.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.